Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining whether a first dot pattern including selected dot data matches a predetermined delete pattern, determining whether a second dot pattern including the selected dot data matches a predetermined exclusion pattern, performing a correction of the print data based on results of the determinations, and discharging liquid from the print head to the medium, based on the print data after the correction, to form the image on the medium, wherein the correction maintains the selected dot data in the print data in a case of determining that at least the first dot pattern does not match the delete pattern, maintains the selected dot data in the print data in a case of determining that the first dot pattern matches the delete pattern and the second dot pattern matches the exclusion pattern, and deletes the selected dot data from the print data in a case of determining that the first dot pattern matches the delete pattern and the second dot pattern does not match the exclusion pattern.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---PRINTING APPARATUS, SYSTEM AND METHOD SUPPRESSING LOWERING OF CODE ACCURACY AND SYMBOL DISAPPEARANCE---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Shimomura (JP 2015066833 A / US 20150091964 A1 / US 9162476 B2) discloses, upon determination that a paper to be printed is a first type of paper, deleting pixels at least in one line from one side end of a pattern image forming a black information code (bar code) in an information recording direction, and ejecting an ink of at least one color other than black in addition to an ink of black to pixels at least in one line at each of two side ends in the information recording direction of the pattern image with the pixels at least in the one line being deleted such that the pattern image is printed with a same width in the information recording direction as a width of the black information code included in an image data.


Maki (US 20080180509 A1) disclose printing a two-dimensional code using an ink jet printer by ejecting ink within a predetermined ink ejecting area to form a colored cell constituting the two-dimensional code such that ink bleed adjusting portions are arranged along the outer edge of the ink ejecting area, each ink bleed adjusting portion being a portion where ink is not ejected or a smaller amount of ink than normal amount is ejected.

Okita (JP 2005153157 A) disclose forming dots on a medium to printing an image, and performing edge processing that reduces the amount of the dots formed on the contour portion of the image to be printed. When the number of dots formed along the direction opposite to the direction outside the contour portion from the dots formed in the contour portion of the image to be printed is equal to or less than a predetermined number, dots formed in the contour portion are not subject to the edge processing.

Saito (JP 2008003994 A) disclose when generated print data is determined to be bar codes, printing is performed without performing compensation for thickening contour lines, and when the print data is other than the bar codes, the compensation for thickening the contour lines is performed. Therefore, tables or ruled lines other than the bar codes are successfully printed without lowering reading accuracy of bar codes even when bar code printing and printing of data other than the bar codes are mixed.

Maki (JP 2008183778 A) disclose, when printing a black color cell of a two dimensional code, discharging ink from a nozzle to the position of an outermost black color dot, but at the position of an ink bleeding regulation part, ink is discharged to three of the four directions of the ink bleeding regulation part, which is arranged at the outermost periphery of an ink discharge area. The ink tends to bleed toward the ink bleeding regulation part, not toward the direction other than the ink bleeding regulation part until the ink dries after adhering to a recording paper sheet. In other words, the ink bleeding regulation part plays the role of the so-called temporary water storage pond. The ink discharged to the position of the outermost black color dot of the ink discharge area smears away the ink bleeding regulation part with black color and hardly spreads outside exceeding the outer edge of the ink discharge area.

Itokawa (JP 2011207136 A) discloses a technique for determining whether each pixel is an edge pixel other than a thin-line edge pixel with a smaller amount of calculation.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamasaki et al (US 6561610 B2) discloses reduction of outline bleeding of printed images in a printer in which ink dots are formed on a print medium, because the amount of ink contained in the dots for forming boundary lines, which bleed easily, is reduced by skipping some dots or varying the dot size. As a result, texts and other printed images having sharply defined outlines can be printed with high legibility.

Sato (JP 2002-292848 A) discloses suppressing bleeding of ink in a contour portion. In a printer that forms ink dots on a print medium and performs printing, the amount of ink of the ink dots that form a boundary line that easily causes bleeding is reduced by thinning out the dots or changing the dot size. As a result, a print image having a sharp outline such as a text can be printed neatly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 June 2022